FIRST DIVISION
                                   DOYLE, C. J.,
                            PHIPPS, P. J., and BOGGS, J.

                      NOTICE: Motions for reconsideration must be
                      physically received in our clerk’s office within ten
                      days of the date of decision to be deemed timely filed.
                                  http://www.gaappeals.us/rules


                                                                       March 25, 2016




In the Court of Appeals of Georgia
 A15A2172. ATLANTA INDEPENDENT SCHOOL SYSTEM v.
     WARDLOW.

      PHIPPS, Presiding Judge.

      The Atlanta Independent School System1 (“AISS”) decided not to renew

Hezekiah Wardlow’s employment contract. The Atlanta Board of Education upheld

the non-renewal following a hearing, and Wardlow appealed to the State Board of

Education, which sustained that determination. Wardlow appealed the State Board’s

decision to the Superior Court of Fulton County. The superior court reversed the State

Board, and we granted AISS’s application for discretionary review. For reasons that

follow, we reverse.




      1
         Throughout the record, the Atlanta Independent School System is also
referred to as Atlanta Public Schools.
      In reviewing a local school board’s termination decision, we – like the State

Board and the superior court – construe the record favorably to the local board’s

ruling and affirm if any evidence supports it.2 Neither this court nor the superior court

may substitute its judgment for that of the school board unless the school board’s

judgment violates the law.3 And we must presume that the school board’s actions are

reasonable, rather than arbitrary or capricious, unless clear evidence demonstrates

otherwise.4 Appellate review is deferential because

      states and local authorities have a compelling, legitimate interest and
      broad discretion in the management of school affairs. Moreover,
      teachers and principals are considered professionals whose services are
      affected with the public interest. It follows that state and local
      authorities have a legitimate interest in securing the employ only of
      those fit to serve the public interest.5




      2
        See King v. Worth County Bd. of Ed., 324 Ga. App. 208 (749 SE2d 791)
(2013); Chattooga County Bd. of Ed. v. Searels, 302 Ga. App. 731, 732 (691 SE2d
629) (2010).
      3
          King, supra.
      4
          Id.
      5
          Id. (citation and punctuation omitted).

                                           2
      So viewed, the record shows that in the Spring of 2009, Wardlow was

employed by AISS as the testing coordinator for the annual Criterion-Referenced

Competency Test (“CRCT”) and other standardized tests at Toomer Elementary

School (“Toomer”). The CRCT is a Georgia-mandated test that evaluates student

progress. As testing coordinator, Wardlow oversaw test security, assigned proctors,

and coordinated inspection of all completed tests before delivering them to the school

system’s overall test coordinator.

      Following the 2009 CRCT, the Governor’s Office of Student Achievement

(“GOSA”) noticed anomalies in the Toomer test results, including a high number of

wrong-to-right erasures on the test papers. A statistical expert analyzed the data,

concluding that, given the number of “highly unusual wrong to right erasures,”

cheating had occurred at Toomer. GOSA subsequently issued a report, and based on

the report’s findings, AISS placed Wardlow on paid administrative leave. On May 21,

2012, the Georgia Professional Standards Commission (“PSC”) notified Wardlow that

it had probable cause to believe that he had been involved in testing irregularities at

Toomer, in violation of the Code of Ethics for Georgia educators. It thus

recommended that his teaching certificate be revoked. Two weeks later, on June 5,

2012, AISS informed Wardlow that his employment contract would not be renewed.

                                          3
      A termination hearing was held before an AISS tribunal pursuant to the Fair

Dismissal Act.6 The tribunal determined that a preponderance of the evidence

supported non-renewal. Specifically, it found that the recommended revocation of

Wardlow’s teaching certificate, as well as his implication in cheating allegations, had

caused the school superintendent to lose confidence in his ability to be an AISS

educator. It further concluded that these circumstances constituted “Other Good and

Sufficient Cause [under the Fair Dismissal Act] so as to justify non-renewal.” The

Atlanta Board of Education adopted the tribunal’s findings and affirmed.

      Wardlow appealed to the State Board of Education, which found that the

evidence supported the loss-of-confidence determination. The State Board explained

that, in previous cases, it had upheld terminations where a local board lost confidence

in an educator based on a PSC recommendation. And in this case, statistical data

indicated that cheating had occurred on a test that Wardlow oversaw. It thus sustained

the local board’s decision. On further appeal, the superior court reversed. It found that

the State Board had acted arbitrarily and capriciously in relying on the PSC

recommendation, which it categorized as hearsay, and the GOSA investigation, which

      6
       See OCGA § 20-2-940 (e); see also Moulder v. Bartow County Bd. of Ed., 267
Ga. App. 339, 340 (599 SE2d 495) (2004) (“OCGA § 20-2-940 is referred to as
Georgia’s Fair Dismissal Act.”) (footnote omitted).

                                           4
offered no admissible evidence that Wardlow had acted improperly. The superior

court also concluded that the State Board’s decision was “not based upon any

competent or probative evidence.”

      We disagree. Pursuant to the Fair Dismissal Act, an educator may be

terminated for seven specified grounds, as well as “[a]ny other good and sufficient

cause.”7 The phrase “other good and sufficient cause” has not been specifically

defined by our courts or the legislature.8 Under these circumstances, the interpretation

given by the State Board – the governmental agency charged with enforcing the Act

– is entitled to great weight.9 As we have explained:

      Where statutory provisions are ambiguous, courts should give great
      weight to the interpretation adopted by the administrative agency
      charged with enforcing the statute. Although the appellate court is not
      bound to blindly follow an agency’s interpretation, we defer to an




      7
           OCGA § 20-2-940 (a) (8). The seven specified grounds are: (1)
incompetency; (2) insubordination; (3) wilful neglect of duties; (4) immorality; (5)
inciting, encouraging, or counseling students to violate a law, ordinance, policy, or
rule; (6) to reduce staff due to loss of students or program cancellation; and (7) failure
to secure and maintain necessary educational training. OCGA § 20-2-940 (a).
      8
          See Chattooga County, supra at 734 (b).
      9
          Moulder, supra.

                                            5
      agency’s interpretation when it reflects the meaning of the statute and
      comports with legislative intent.10


      On appeal, Wardlow argues that “good and sufficient cause” arises only when

there is proof that the educator actually engaged in intentional or wilful misconduct.

He cites several prior decisions of the State Board to support his position. In this case

and on other occasions, however, the State Board has interpreted “good and sufficient

cause” as permitting non-renewal when a superintendent loses confidence in an

educator’s ability to perform following a PSC revocation recommendation. This

interpretation is not unreasonable or arbitrary. Nothing in the statutory language

precludes it,11 and it comports with the legitimate interest State and local authorities

have in employing educators who are fit to serve the public interest.12

      Moreover, the evidence supports a loss-of-confidence finding here. Statistical

analysis of wrong-to-right erasures at Toomer showed that significant cheating took

place on a test supervised by Wardlow. According to the AISS Deputy


      10
           Id. at 341 (punctuation and footnote omitted).
      11
           See OCGA § 20-2-940 (a).
      12
          See King, supra. See also Dukes-Walton v. Atlanta Independent School
System, __ Ga. App. __ (1) (Case No. A15A2296, decided March 11, 2016) (finding
that State Board’s interpretation of “good and sufficient” cause was authorized).

                                            6
Superintendent for Curriculum and Instruction, when AISS learned that the PSC had

recommended revocation of Wardlow’s teaching certificate, the school district

became concerned that retaining him would raise issues of trust and integrity with

other employees, as well as parents and students in the community. Ultimately, the

PSC recommendation, as well as the cheating allegations that developed during

GOSA’s investigation, caused the district to lose “all confidence” in Wardlow’s

ability to serve as an AISS testing coordinator and educator.

      The superior court dismissed evidence of the PSC recommendation and GOSA

investigative analysis, concluding that this evidence contained unproven, hearsay

allegations that should not have been considered by the tribunal or the local board.

The evidence, however, was not admitted at the hearing to prove that Wardlow

actually engaged in testing irregularities at Toomer. In fact, the hearing officer

instructed the tribunal that, other than certain statistical data,13 the allegations and

statements in the analysis and PSC recommendation should not be considered or

taken as fact.

      Instead, the information was admitted – and relied upon by AISS – as evidence

that the cheating allegations and PSC revocation recommendation existed, causing the

      13
           Wardlow did not object to admission of the statistical data.

                                            7
school district to lose confidence in Wardlow’s ability to function as a testing

coordinator. The evidence explained why AISS took the action it did. Namely, when

the cheating allegations arose and the PSC recommended revocation of Wardlow’s

teaching certificate, it determined that his ability to work in the district as an educator

had been undermined. The evidence was not hearsay.14

       “[T]he superior court should not interfere with a local board’s administration

of its schools unless the board has grossly abused its discretion or acted arbitrarily or

contrary to law.”15 The evidence shows that AISS decided not to renew Wardlow’s



       14
         See Club S. Burlesque v. Carrollton, 265 Ga. 528, 530 (2) (457 SE2d 816)
(1995) (evidence of studies relied upon by city in crafting adult entertainment
ordinance was not hearsay; the evidence was admitted to show that the city relied
upon outside studies, not to prove the “veracity and competency of the studies
themselves or their authors”); Avery v. Colonial Pipeline Co., 213 Ga. App. 388, 391
(2) (444 SE2d 363) (1994) (“Where evidence is offered to establish the fact that
something was said, not the veracity of its content, it is admissible to explain conduct
and ascertain motives, not as hearsay, but as original evidence.”) (citation and
punctuation omitted). See also Walker v. State, 308 Ga. App. 176, 183 (3) (707 SE2d
122) (2011) (“An out-of-court statement is original evidence, not hearsay, when used
as proof that such a statement was made and not offered as evidence to prove the truth
of the matter asserted.”) (footnote and emphasis omitted); MARTA v. Allen, 188 Ga.
App. 902, 905 (2) (374 SE2d 761) (1988) (incident reports of prior robberies in
MARTA parking lot not hearsay where reports were offered to show incidents had
been reported to MARTA, not to prove that robberies occurred).
       15
        Clinch County Bd. of Ed. v. Hinson, 247 Ga. App. 33, 36 (1) (543 SE2d 91)
(2000) (footnote omitted).

                                            8
teaching contract because the district lost confidence in his ability as an educator –

and particularly a testing coordinator – after the Toomer cheating allegations came

to light and the PSC sought to revoke his teaching certificate. Interpreting the Fair

Dismissal Act, the State Board concluded that such loss of confidence provided good

and sufficient cause for his termination. Neither this determination, nor the local

board’s non-renewal decision, was arbitrary or constituted a gross abuse of discretion.

Accordingly, the trial court erred in reversing the State Board’s decision affirming the

local board.16

      Judgment reversed. Doyle, C. J., and Boggs, J., concur.




      16
         See Chattooga County, supra at 734 (b) (because competent evidence
supported local board’s “good and sufficient cause” determination, superior court
overstepped its bounds by reversing board’s decision); Moulder, supra at 346-347
(superior court erred in reversing State Board’s authorized interpretation of Fair
Dismissal Act).

                                           9